PER CURIAM.
Michael Kendrick petitions this court for a writ of mandamus, asking this court to compel disposition of a petition for writ of habeas corpus which is pending before the Circuit Court for Columbia County in its case number 2002-160-CA. We have considered the respondent’s arguments in opposition to the petition, but find that resolution of the habeas corpus petition has been unreasonably delayed and petitioner is entitled to relief. Browning v. State, 814 So.2d 1220 (Fla. 1st DCA 2002); Ber*906nard v. State, 734 So.2d 606 (Fla. 1st DCA 1999). Accordingly, we grant the mandamus petition and direct the circuit court to either deny the habeas petition as facially insufficient or issue an order to show cause within 30 days of issuance of mandate in this cause. If a response is ordered, a final disposition of the habeas petition shall be made within 30 days of the filing of petitioner’s reply, or the expiration of the time for filing of such a reply.
PETITION GRANTED.
ERVIN, WOLF and VAN NORTWICK, JJ., concur.